Citation Nr: 1602633	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-06 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post traumatic joint disease of the left wrist, currently evaluated at 10 percent disabling.

2.  Entitlement to an increased rating for hypertension, currently evaluated at 10 percent disabling.

3.  Entitlement to service connection for enlarged heart, to include as secondary to service-connected hypertension.

4.  Entitlement to service connection for bilateral nuclear sclerotic cataract, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The issue of service connection for nuclear sclerotic cataract, to include as secondary to service-connected hypertension, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the Board hearing on October 9, 2015, prior to the promulgation of a decision on the appeal, the Veteran requested to withdraw his appeal of the issue of entitlement to an increased rating for post traumatic joint disease of the left wrist.
2.  At the Board hearing on October 9, 2015, prior to the promulgation of a decision on the appeal, the Veteran requested to withdraw his appeal of the issue of entitlement to an increased rating for hypertension.

3.  The Veteran does not have a current diagnosis of an enlarged heart.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for post traumatic joint disease of the left wrist have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for hypertension have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for service connection for an enlarged heart have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal of the issues of entitlement to an increased rating for post traumatic joint disease of the left wrist and an increased rating for hypertension at his Board hearing on October 9, 2015.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

II.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA satisfied its duty to notify.  Specifically, a November 2010 letter, sent prior to the initial unfavorable decision issued in August 2011 advised the Veteran of the evidence and information necessary to substantiate his service connection claim and establish a disability rating and effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA treatment records, private treatment records, and VA examinations reports.  
The Veteran was afforded a video conference hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran met the criteria for service connection, and the Veteran volunteered his treatment history and his symptoms since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. 

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

III.  Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran contends he has an enlarged heart secondary to his service-connected hypertension.  The Veteran has not contended that his enlarged heart had its onset in service, nor does the evidence show that he was diagnosed with an enlarged heart in service or that his enlarged heart is directly related to his service.

At the Veteran's October 2003 VA hypertension examination, it is noted that a September 2003 chest x-ray showed cardiomegaly with no congestive symptoms. An April 2004 VA hypertension examination noted heart size cannot be determined accurately by physical examination because of thickness of the chest wall, but it appeared to be within limits of normal.  An April 2004 radiology report showed no cardiomegaly.  

At the March 2011 VA examination, the Veteran reported he was diagnosed with a large heart, that the condition has existed for nine years, and as a result of the heart condition, he experienced shortness of breath, dizziness, and fatigue.  He also reported congestive heart failure chronically.  The examiner noted that the Veteran had to stop the stress test due to shortness of breath and the MET level was 3.7.  An EKG showed first degree atrial ventricular block with left atrial enlargement with intermittent right bundle branch block and diffuse ST/T wave abnormalities.

However, the March 2011 chest x-ray showed heart size was normal and the examiner noted the heart size was normal at 10 centimeters and that there were no residuals from hypertension in regard to the heart. 

The record also includes a February 2004 document from the Veteran's private treating nurse practitioner at First Choice Medical Group who opined the enlarged heart noted on the x-ray was from chronic hypertension.  Also, a November 2012 private independent medical examiner determined the Veteran had cardiomegaly showing on his chest x-ray in 2003 with left ventricular hypertrophy and this was a complication of hypertension.  Notably, these opinions were describing the Veteran's condition in 2003 and 2004.  Subsequent medical treatment records show the Veteran's heart is not enlarged.  Most significantly, the Veteran does not have a diagnosis of an enlarged heart during the appeal period.  

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Id.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Despite the March 2011 EKG which revealed tracing consistent with left ventricular enlargement, this was not confirmed by X-ray visualization and the examiner did not diagnose an enlarged heart.  The claims file does not contain medical evidence showing a diagnosis of enlarged heart during the appeal period.  The only evidence of cardiomegaly is in the September 2003 chest x-ray, which was prior to the date the Veteran filed his claim for service connection for an enlarged heart in September 2010.

To the extent that the claimant himself suggests that he has an enlarged heart, this is not a simple medical condition capable of lay observation or diagnosis.  And it is not argued or shown that the claimant, as a lay person, is qualified through specialized education, training, or experience to diagnose an enlarged heart.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board consequently finds that the claimant's contention that he currently has an enlarged heart is not competent and is in turn of no probative value.  See Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007).

As the evidence shows that the Veteran does not have an enlarged heart during the appeal period, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an enlarged heart.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal of the issue of entitlement to an increased rating for post traumatic joint disease of the left wrist is dismissed.

The appeal of the issue of entitlement to an increased rating for hypertension is dismissed.

Service connection for an enlarged heart is denied.


REMAND

The Veteran contends that his bilateral nuclear sclerotic cataract is secondary to his service-connected hypertension and/or medication used to treat his hypertension.   At the December 2010 VA examination, the examiner diagnosed bilateral nuclear sclerotic cataract.  The examiner opined it was a normal age-related condition and most likely not present during the Veteran's military service.  A March 2011 VA examiner noted there were no residuals from the Veteran's hypertension condition in regard to his eyes.  Neither examiner opined whether the condition is secondary to medication used to treat his hypertension.  

Post-service private and VA treatment records and examination reports show the Veteran has been treated for hypertension with Lisinopril, Norvasc, and aspirin, felodipine, hydrochlorothiazide, simvastatin, and metoprolol.  In October 2015, the Veteran's representative submitted articles showing a relationship between bilateral nuclear sclerotic cataract and hypertension and hypertension medication.  In light of the new evidence, the Board finds that an opinion addressing whether it is at least as likely as not that the Veteran's nuclear sclerotic cataract of the bilateral was caused or aggravated (chronically worsened) by his hypertension and/or medications taken for hypertension should be sought.

The most recent medical treatment record in the claims file is an October 2012 VA treatment record.  At the October 2015 Board hearing, the Veteran testified that he was awaiting an eye appointment at the VA.  Updated VA treatment records should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records for the Veteran's bilateral nuclear sclerotic cataract dated since October 2012.  If such records cannot be obtained or if no such records exist, the RO should document such findings, and the Veteran should be notified accordingly.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his nuclear sclerotic cataract of the bilateral eyes that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  After physically or electronically associating any pertinent, outstanding records with the file, send the Veteran's claims folder to an individual with appropriate expertise to express opinions with respect to the following:  

a. whether it is at least as likely as not that the Veteran's bilateral nuclear sclerotic cataracts are etiologically related to or had its onset in service. 

b. whether it is at least as likely as not that the Veteran's bilateral nuclear sclerotic cataracts were caused or have been aggravated (chronically worsened) by his hypertension.

c. whether it is at least as likely as not that the Veteran's bilateral nuclear sclerotic cataracts were caused or have been aggravated (chronically worsened) by the medications taken for his hypertension.

If it is necessary to examine the Veteran to obtain the requested opinions, that should be arranged.  

A complete rationale must be provided for all opinions.  If any opinion cannot be provided without resort to speculation, the examiner must so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

4.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


